Title: To George Washington from William Jackson, 22 February 1797
From: Jackson, William
To: Washington, George


                        
                            Sir, 
                            February 22nd 1797.
                        
                        With a sense of gratitude, which words can but feebly express, I transmit to
                            you the just account of an obligation, infinitely endeared by the manner, in which it was
                            conferred, and the delicacy with which it has been mentioned. Rendering to you the assurance
                            of an inviolable attachment, I am Sir, Your much obliged, faithful, and affectionate Servant
                        
                            W. Jackson
                            
                        
                    